Opinion filed August 18, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-11-00198-CR
                                       __________

                      ASHLEY NICOLE HATFIELD, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court
                                   Taylor County, Texas
                              Trial Court Cause No. 23,896-A


                           MEMORANDUM                 OPINION
       Ashley Nicole Hatfield has filed in this court a motion to dismiss her appeal. Pursuant to
TEX.R.APP.P. 42.2, the motion is signed by both appellant and her counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM

August 18, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.